DETAILED ACTION
Status of the Application
Claims 1-3, 5-13, 15 and 16 are currently pending in the instant application.  Claims 7, 8, 10, 11 and 16 are withdrawn.  No new claims have been added.  Claims 4 and 16 have been cancelled.  
This is a Final Rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2017/0352916) in view of Masahiro et al. (JP, 2013-239296).
Regarding claims 1-3, 5 and 9, Miyashita et al. teaches a sulfide-based solid electrolyte for a lithium secondary battery, wherein the surface of a core compound containing lithium, phosphorus, sulfur and a halogen, having a cubic argyrodite-type crystal structure {Miyashita et al. teaches a cubic argyrodite-type crystal structure represented by the composition formula (1): Li7-x+yPS6-xClx+y, wherein x and y in the composition formula (1) satisfy 0.05 ≤ y ≤ 0.9 and -3.0x+1.8 ≤ y ≤ -3.0x+5.7; Abstract; para. [0018]} is coated with LiCl (crystal phase; para. [0039]).  Miyashita et al. is silent regarding a sulfide-based solid electrolyte for a lithium secondary battery wherein the surface of the cubic argyrodite-type crystal structure is coated with a compound containing lithium, phosphorus, sulfur, and having a non-argyrodite-type crystal structure.  However, Masahiro et al. teaches that it is known in the art that a sulfide-based solid electrolyte can be prepared by coating the periphery of an electrode active material with liquefied sulfide solid electrolyte material (paras. [0012] and [0045]).  Masahiro et al. also teaches that it is known in the art that Li3PS4 is an example of a sulfide solid electrolyte material that is used as a coating {para. [0021]; Li3PS4 corresponds to the compound having a non-argyrodite-type crystal structure constitutes a PS4-ROR (0 ≤ R < 4) unit structure in the structure where R = 0 as recited in claim 2; Li3PS4 corresponds to the compound having a non-argyrodite-type crystal structure comprising a compound represented by a compositional formula: Li3PS4-ROR (0 ≤ R < 4) as a main phase where R = 0 as recited in claims 3 and 9.}.  Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide-based solid electrolyte of Miyashita et al. by replacing LiCl as the surface compound and incorporating Li3PS4 as the surface compound as taught by Masahiro et al. because Li3PS4 has an extremely high chemical stability and provides excellent lithium ion conductivity (Masahiro et al., para. [0007]; The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)).  
Modified Miyashita et al. teaches a sulfide-based solid electrolyte for a lithium secondary battery wherein the core compound having a cubic argyrodite-type crystal structure is represented by a compositional formula: Li7-x-2yPS6-x-yHax (where Ha represents halogen and is at least one kind of element of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I)), and satisfies 0.4 ≤ x ≤ 1.7 and -0.9 ≤ y ≤ -x+2 in the compositional formula {Table 1; paras. [0091] – [0095]; the halogen (Ha) in the examples of Miyashita et al. is chlorine (Cl) which corresponds to claim 5}.
Regarding claim 6, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 1 (paras. [0062], [0065], [0071] and [0072]).  
Regarding claim 12, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 2 (paras. [0062], [0065], [0071] and [0072]).  
Regarding claim 13, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 3 (paras. [0062], [0065], [0071] and [0072]). 
Regarding claim 15, modified Miyashita et al. teaches a lithium secondary battery comprising the sulfide-based solid electrolyte for a lithium secondary battery according to claim 5 (paras. [0062], [0065], [0071] and [0072]).  

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
Applicant argues:  The Office Action asserts that Miyashita teaches a compound containing lithium, phosphorus, sulfur, and halogen, and having a cubic argyrodite-type crystal structure that is coated, but does not teach coating of the compound with a compound containing lithium, phosphorus, and sulfur, and having a non-argyrodite-type crystal structure. The Office Action states that Masahiro teaches coating an electrode active material with Li3PS4, which is a compound containing lithium, phosphorus, and sulfur, and having a non-argyrodite-type crystal structure.  The Office Action reasons that, based on the teaching of Masahiro, it would have been obvious to coat the compound having a cubic argyrodite-type crystal structure of Miyashita with the Li3PS4 coating of Masahiro.  Amended independent claim 1 recites a sulfide-based solid electrolyte for a lithium secondary battery, wherein the surface of a core compound containing lithium, phosphorus, sulfur, and halogen, and having a cubic argyrodite-type crystal structure is coated with a coating compound containing lithium, phosphorus, and sulfur, and having a non-argyrodite-type crystal structure, and wherein the core compound having a cubic argyrodite-type crystal structure is represented by a compositional formula: Li7-x-2yPS6-x-yHax, where Ha represents a halogen and is at least one kind of element of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I), and 0.4 ≤ x ≤ 1.7 and -0.9 ≤ y ≤ -x+2 in the compositional formula.  The Office Action asserts that “modified Miyashita et al. teaches a sulfide-based solid electrolyte for a lithium secondary battery wherein the core compound having a cubic argyrodite-type crystal structure is represented by a compositional formula: Li7-x-2yPS6-x-yHax (where Ha represents halogen and is at least one kind of element of fluorine (F), chlorine (Cl), bromine (Br), and iodine (1)), and satisfies 0.4 ≤ x ≤ 1.7 and -0.9 ≤ y ≤ -x+2 in the compositional formula {Table 1: paras. [0091] – [0095]; the halogen (Ha) in the examples of Miyashita et al. is chlorine (Cl) which corresponds to claim 5}” (section 7 on page 6 of the Office Action).  However, Miyashita actually discloses that the asserted core compound having a cubic argyrodite-type crystal structure has the composition Li7-x+yPS6-xClx+y, where 0.05 ≤ y ≤ 0.9 and -3.0x + 1.8 ≤ y ≤ -3.0x+5.7 (paragraphs [0030] and [0033]).  When compared to the stoichiometric composition, Li7-xPS6-xClx, disclosed in paragraph [0022] of Miyashita, this composition has the same amount of S (6-x) and more Li by an amount “y” (7-x+y as compared to 7-x) and Cl by an amount “y” (x+y as compared to x).  On the other hand, the claimed core compound of the present application has the composition Li7-x-2yPS6-x-yHax, where 0.4 ≤ x ≤ 1.7 and -0.9 ≤ y ≤ -x+2.  Therefore, when compared to the stoichiometric composition, Li7-xPS6-xHax, the claimed core compound, has the same amount of halogen (Ha) (x) but less Li by an amount “2y” (7-x-2y as compared to 7-x) and less S by an amount “y (6-x-y as compared to 6-x)”.  In other words, the composition of Miyashita has the same amount of S and more Li and Cl compared to the stoichiometric composition, while the composition of the present application has the same amount of halogen and less Li and S compared to the stoichiometric composition. Accordingly, the compositions of the core compounds are clearly different from one another.  Thus, Miyashita fails to disclose or suggest a core compound having a cubic argyrodite-type crystal structure represented by a compositional formula: Li7-x-2yPS6-x-yHax, where Ha represents a halogen and is at least one kind of element of fluorine (F), chlorine (Cl), bromine (Br), and iodine (J), and 0.4 ≤ x ≤ 1.7 and -0.9 ≤ y ≤ -x+2 in the compositional formula as set forth in amended independent claim 1.  Masahiro does not correct this deficiency in Miyashita.  
It is the Office’s position that when “y” equals zero (0) that the composition of Miyashita and the composition of the instant invention have the same amount of Li, the same amount of S and the same amount of Cl or Ha.  Accordingly, the compositions of the core compounds are the same.  As a result, the instant rejection is being maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V. LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724